Exhibit 10.1

EXECUTION VERSION

AMENDMENT AGREEMENT

This Amendment Agreement (the “Agreement”) is entered into as of December 21,
2011 (the “Effective Date”) by and between Gevo, Inc. a Delaware corporation
(the “Company”), and Pat Gruber, an individual (the “Employee”). Capitalized
terms used but not defined herein shall have the meaning assigned to them in the
Employment Agreement (as defined below).

RECITALS

WHEREAS, the Company and the Employee previously entered into an Employment
Agreement, dated as of June 4, 2010 (the “Employment Agreement”), pursuant to
which, among other things, the Employee agreed to render certain specified
services to the Company during the Term;

WHEREAS, the Company and the Employee previously entered into a (a) Stock Option
Agreement, dated as of July 1, 2008 (the “2008 Grant Agreement”), pursuant to
which the Company granted the Employee an option to purchase 323,959 shares of
the Company’s common stock at an exercise price equal to $1.16 per share,
(b) Stock Option Agreement, dated as of November 16, 2009 (the “2009 Grant
Agreement”), pursuant to which the Company granted the Employee an option to
purchase 242,790 shares of the Company’s common stock at an exercise price equal
to $2.70 per share, and (c) Stock Option Agreement, dated as of June 3, 2010
(the “2010 Grant Agreement” and, together with the 2008 Grant Agreement and the
2009 Grant Agreement, the “Grant Agreements”), pursuant to which the Company
granted the Employee an option to purchase 105,000 shares of the Company’s
common stock at an exercise price equal to $10.07 per share;

WHEREAS, a substantial portion of the options to purchase shares of the
Company’s common stock granted to the Employee pursuant to the Grant Agreements
(collectively, the “Options”) are fully vested and remain outstanding and
exercisable;

WHEREAS, the Company desires to amend the Employment Agreement and the Grant
Agreements in order to better retain the Employee and align the compensation of
the Employee with the strategic objectives of the Company, including, without
limitation, by eliminating the requirement that the Company grant the Employee a
minimum annual equity award and by unvesting all outstanding Options and
revesting such Options over a period of three years from the Effective Date; and

WHEREAS, the Employee has agreed to such amendments, on the terms and subject to
the conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties, intending to be legally bound, agree as follows:

1. Cash Consideration. In consideration for the amendment to the Employment
Agreement set forth in Section 2 of this Agreement and the amendments to the
Grant Agreements set forth in Section 3 of this Agreement, the Company shall pay
the Employee the cash consideration set forth below.

 

   1.    LOGO [g273135ex10_1pg01.jpg]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

1.1 Cash Award. The Company shall pay the Employee a cash award in an aggregate
amount equal to $1,500,000, payable as follows:

(a) $500,000 shall be paid to the Employee within thirty (30) days following the
Effective Date;

(b) $500,000 shall be paid to the Employee at the end of the first calendar
quarter following the Effective Date; and

(c) $500,000 shall be paid to the Employee at the end of the second calendar
quarter following the Effective Date, subject, in each case, to the Employee’s
continued employment with the Company through the relevant payment date.

1.2 Incentive Award. Upon the consummation of an equity or debt financing
transaction, or series of transactions, resulting in aggregate gross proceeds to
the Company of at least $50 million (a “Qualified Financing”), so long as
Employee is then still employed by the Company, the Company shall pay to the
Employee an additional cash award amount equal to $1,500,000 (the “Incentive
Award”). The Incentive Award, if earned, shall be paid to the Employee within
thirty (30) days after the consummation of the Qualified Financing. The Board of
Directors of the Company (the “Board”) shall in good faith, in its sole
discretion, determine whether an equity or debt financing transaction, or series
of transactions, shall constitute a Qualified Financing for purposes of this
Section 1.2. In the event the Company consummates an equity or debt financing
transaction, or series of transactions, resulting in aggregate gross proceeds to
the Company of less than $50 million, the Board may, in its sole discretion,
award the Employee a portion of the Incentive Award. Likewise, if the Company
consummates a Qualified Financing resulting in aggregate gross proceeds to the
Company of more than $50 million, the Board may, in its sole discretion,
increase the amount of the Incentive Award.

2. Amendment to Employment Agreement. Section 3.3 of the Employment Agreement is
hereby amended and restated in its entirety to read as follows:

“3.3 Stock Awards and Related Incentive Plans. During each calendar year of the
Term, the Company may grant the Executive stock awards for shares of the
Company’s common stock, which such awards may consist of restricted stock, stock
options, and/or other equity-related awards, in such amounts and on such terms
(including performance-based terms) as the Board (or designated committee
therefore), in its sole discretion, deems appropriate. The annual aggregate
target value of such stock awards shall be equal to $850,000. In addition to the
foregoing, the Executive shall be eligible to participate in the Company’s
existing incentive programs and any additional or successor incentive plan or
plans. Any grants made to the Executive pursuant to such plans shall provide for
an expiration date consistent with the provisions of such plans; provided,
however, that in no event shall any award remain exercisable beyond its stated
expiration date.”

 

   2.    LOGO [g273135ex10_1pg02.jpg]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

3. Modification of Certain Vesting Terms.

3.1 Reversal of Time-Based Vesting. All Options granted pursuant to the Grant
Agreements shall be unvested and shall cease to be exercisable. Such Options
shall hereafter vest (and become exercisable) in accordance with the relevant
Grant Agreement and the Employment Agreement, in each case, as amended pursuant
to this Agreement.

3.2 Amendment to Grant Agreements. The first two sentences of Section 4.1 of
each of the Grant Agreements are hereby amended and restated to read in their
entirety as follows:

“4.1 Ordinary Vesting Schedule. For so long (and only so long) as Optionee
continuously provides Services, one-third (1/3) of the Shares subject to the
Option shall vest on December 21, 2012, and 1/36 of the Shares subject to the
Option shall vest on a monthly basis thereafter (i.e., on each monthly
anniversary of December 21, 2012). Therefore, subject to such continued
employment and to the terms of the Plan, and absent an event resulting in
acceleration under Section 4.2, the Option shall be fully exercisable and all of
the underlying Shares vested on December 21, 2014.”

4. Withholding. The Company shall have the right to deduct or withhold from any
payments made pursuant to this Agreement any and all amounts it is required to
deduct or withhold and any and all amounts the Employee agrees it may deduct or
withhold (e.g., for federal income and employee social security taxes and all
state or local income taxes now applicable or that may be enacted and become
applicable during the Term).

5. Effective Date. This Agreement shall become effective as of the Effective
Date specified above. Except as modified by this Agreement, the Employment
Agreement and the Grant Agreements shall remain in full force and effect in
accordance with their respective terms. In the event of a conflict or
inconsistency between this Agreement and the Employment Agreement or any of the
Grant Agreement, the provisions of this Agreement shall govern.

6. Amendment. By executing this Agreement below, each of the Company and the
Employee certifies that this Agreement has been executed and delivered in
compliance with the terms of Section 9.1 of the Employment Agreement and
Section 14 of each of the Grant Agreements.

7. Assignment. This Agreement is binding upon the parties hereto and their
respective successors, assigns, heirs and personal representatives. Except as
otherwise provided herein, neither of the parties hereto may make any assignment
of this Agreement, or any interest herein, without the prior written consent of
the other party, except that, without such consent, this Agreement shall be
assigned to any corporation or entity which shall succeed to the business
presently being operated by Company, by operation of law or otherwise, including
by dissolution, merger, consolidation, transfer of assets, or otherwise.

8. Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of Colorado, without giving effect to the principles
of conflict of laws thereof.

 

   3.    LOGO [g273135ex10_1pg03.jpg]



--------------------------------------------------------------------------------

EXECUTION VERSION

 

9. Arbitration. Any controversy or claim arising out of, or related to, this
Agreement, or the breach thereof, shall be settled by binding arbitration in
Denver, Colorado, in accordance with the employment arbitration rules then in
effect of the American Arbitration Association including the right to discovery,
and the arbitrator’s decision shall be binding and final, and judgment upon the
award rendered may be entered in any court having jurisdiction thereof. Each
party hereto shall pay its or their own expenses incident to the negotiation,
preparation and resolution of any controversy or claim arising out of, or
related to, this Agreement, or the breach thereof; provided, however, the
Company shall pay and be solely responsible for any attorneys’ fees and expenses
and court or arbitration costs incurred by the Employee as a result of a claim
brought by either the Employee or the Company alleging that the other party
breached or otherwise failed to perform this Agreement or any provision hereof
to be performed by the other party if the Employee prevails in the contest in
whole or in part.

10. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall constitute an original and both of which, when taken
together, shall constitute one agreement. Facsimile signatures shall be as
effective as original signatures.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

   4.    LOGO [g273135ex10_1pg04.jpg]



--------------------------------------------------------------------------------

EXECUTION VERSION

The parties hereto have caused this Agreement to be executed and delivered as of
the day and year first written above.

 

EMPLOYEE

LOGO [g273135ex10_1pg05a.jpg]

 

Pat Gruber

 

COMPANY: GEVO, INC. By:  

Shai Weiss

Name:  

LOGO [g273135ex10_1pg05b.jpg]

Title:  

Chairman of the Board

[SIGNATURE PAGE TO AMENDMENT AGREEMENT]